PER CURIAM.
Because of irregularities evident in the record, we reverse the amended final judgment on former wife’s motion for contempt and the final judgment awarding attorney’s fees to former wife. On remand, the successor judge shall conduct a de novo trial of the issues raised in the motion for contempt. The trial judge should then reconsider applications for trial and appellate attorney’s fees under the marital settlement agreement or Chapter 61, Florida Statutes (1995).
KLEIN, PARIENTE and GROSS, JJ., concur.